OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs.
On appeal to this court the plaintiff’s only contention is that the alleged continuous treatment by her personal physician should be attributed to the hospital. The fact that the doctor also happened to be affiliated with the hospital, but not employed by the hospital, is not alone sufficient to impute the doctor’s conduct following the implantation of the devices to the hospital. Because no other circumstances were demonstrated the complaint against the hospital was properly dismissed (cf. McDermott v Torre, 56 NY2d 399). We find no legal basis for concluding, as plaintiff urges, that although the relationship between the doctor and the hospital may not be sufficient to impute the doctor’s continuous treatment to the hospital for the purpose of assessing liability, it may nevertheless serve as a basis for extending the Statute of Limitations.
*910Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed, with costs, in a memorandum.